DETAILED ACTION

1.   The present application is being examined under the pre-AIA  first to invent provisions.

2  Applicant's amendment, filed on 09/12/2022, is acknowledged.

3.  Claims 1-9 are pending.

4.  Applicant’s election without traverse the species of (i) sarcoidosis as the particular clinical indication/respiratory condition, (ii) chemokine as the specific binding reagent and (iii) CLL5 (RANTES) as the specific chemokine, filed on 09/12/2022, is acknowledged.   
 
5.  Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-5 and  7-9 are under examination as they read on the species of (i) sarcoidosis as the particular clinical indication/respiratory condition, (ii) chemokine as the specific binding reagent and (iii) CLL5 (RANTES) as the specific chemokine.

7.  Applicant’s IDS, filed 11/08/2019, is acknowledged. 

8. Based on the information given by applicant and an inspection of the patent applications, the Examiner has concluded that the subject matter defined in this application is supported by disclosure in parent application US application 14/105,628, filed 12/13/2013, but is not supported by any others because the earliest disclosure of the claimed “respiratory condition is treated”; “sarcoidosis or Chronic Obstructive Pulmonary Disease (COPD)”. “an agonist or an antagonist of CCR1”, “an antibody or a chemokine” in claims 1-4, as well as the specific chemokines in claims 5-6. 

Accordingly, the subject matter defined in the instant claims 1-9 has an effective filing date of 12/13/2013. Should the Applicant disagree with the Examiner’s factual determination above, it is incumbent upon the Applicant to provide the serial number and specific page number(s) of any parent application filed prior to 12/13/2013, which specifically supports the particular claim limitation for each and every claim limitation in all the pending claims which applicant considers to have been in possession of and fully enabled for prior to 12/13/2013.


9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 
10.  Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 encompasses a genus of  “one or more binding reagents capable of specifically binding to a chemokine receptor CCR1 immobilized directly or indirectly on the support”.

Claims 3-5 encompass a genus of binding reagents including “agonist or antagonist of CCR1” and  “an antibody or a chemokine”.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of treating a respiratory condition and one or more cells expressing chemokine receptor CCR1 are removed fro the peripheral blood of the subject.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at pages 3 and 56 discloses that it is shown herein that subjects suffering from respiratory conditions such as sarcoidosis exhibit increased frequency of chemokine receptor expressing cells in the peripheral blood.  Subjects with sarcoidosis exhibit increased frequency of CCR1 expressing cells such as CCR1 expressing monocytes, compared to healthy controls. It is also shown herein that the  CCR1 expressing cells can be removed using a suitable binding reagent, in particular RANTES (in biotinylated form) immobilized on a suitable matrix (also see Figs. 18-20).

The specification at pages 62-63 discloses that to investigate the ability to eliminate CCR1, 3 and 5-expressing cells, in vitro tests have been performed on the biotinylated RANTES coupled matrix. Blood was collected from blood  donors and passed through the column device containing biotinylated RANTES coupled matrix. Blood samples were taken before and after column passage and analyzed by flow cytometry (FACS) for the depletion of CCR1, 3 or 5-expressing cells. The RANTES molecule was synthesized by Almac. The amino acid sequence of the biotinylated RANTES molecule is set forth as SEQ ID NO: 16. The results demonstrate significant depletion of the target population chemokine receptor- expressing cells post matrix perfusion. Depletion tests were performed on blood from a healthy donor (Fig. 9).

FIG. 19- Expression of CCR1 compared to binding of bRANTES to blood monocytes from a patient with sarcoidosis. The expression of chemokine receptors, binding of chemokine, andspecific cell markers were analyzed with flow cytometry.

Claims 1 and 3-5 encompass a genus of  “one or more binding reagents capable of specifically binding to a chemokine receptor CCR1 immobilized directly or indirectly on the support”, “an agonist or an antagonist of CCR1”, “an antibody or a chemokine” and “CCL2 (MCP-1) . . .  CCL23”.

However the specification 14 discloses RANTES is useful for removing CCR1, CCR3 and/or CCR5 expressing cells from the blood of a patient. FIG. 19- Expression of CCR1 compared to binding of bRANTES to blood monocytes from a patient with sarcoidosis. The expression of chemokine receptors, binding of chemokine, and specific cell markers were analysed with flow cytometry.  FIG. 20 - Depletion of CCR1 expressing monocytes with Sepharose Streptavidin-matrix conjugated with bRANTES. Blood cells from a healthy control were incubated with biotinylated chemokine-Sepharose Streptavidin-matrix. Unbound cells were retrieved by washing the matrix. The cells (After Depletion) were then analyzed with flow cytometry and compared with cells that had not been incubated with biotinylated-chemokine-matrix (Before Depletion).   The specification on page 62 investigated the ability to eliminate CCR1, 3 and 5-expressing cells, in vitro tests have been performed on the biotinylated RANTES coupled matrix.  The specification on page 78 discloses that the ligand for CCR1 is the chemokine RANTES that also binds to CCR5 expressed on T cells. RANTES is expressed in the lungs where it mediates migration of inflammatory cells. he monocytes bind biotinylated RANTES to the same extent as the chemokine receptor  expression (Figure 19).  The CCR1 expressing monocytes could be efficiently depleted with bRANTES-conjugated Sepharose Streptavidin Matrix (Figure 20).

The specification on page 78 discloses tht white blood cells from 2 patients with sarcoidosis were analyzed for the expression of chemokine receptors with flow cytometry. The patients exhibited increased frequency of monocytes that expressed the receptor CCR1 based upon flow cytometry data and binding of an anti-CCR1 antibody (Figure 18).

The specification describes the CCR1 binding reagent  (e.g., antibody, agonist, antagonists, chemokines, CCL5/RANTES) that specifically binds an CCR1.   

Besides CCL5/RANTES, the level of skill and knowledge in the art is that there are no known CCR1 binding regents that capable of removing one or more cells expressing CCR1 from the peripheral blood of the subject and no known correlation between any structural component and the ability to remove one or more cells expressing CCR1 from the peripheral blood.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any binding reagent required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using CCR1 binding regents capable of removing CCR1 expressing cells from the peripheral blood of the subject because a binding reagent possessing the desired activity required to practice the method is not adequately described and was not known in the art.  

Neither the specification nor the prior art demonstrated that all the chemokine  including those cited in claim 5 are capable of specifically bind to CCR1.  The specification fails to disclose any agonist or antagonist of CCR1.  The specification fails to discloses a genus of antibody that capable of of specifically binding to a chemokine receptor CCR1.  Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of binding reagent capable of specifically binding to CCR1, agonist or antagonist of CC1, antibodies, chemokine capable of specifically binding to CCR1, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Besides CCL5/RANTES, the instant Specification does not describe any specific antibodies, agonists, antagonists, chemokines that are suitable for use in the claimed methods.  

Because the Specification fails to describe any single antibody, agonist, antagonist, chemokine (besides CCL5) having any of the functions recited in the claims, it necessarily fails to describe a representative number of species within the claimed genera. In addition, the Specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies, agonists, antagonists, chemokines encompassed by the claim language from other antibodies, agonists, antagonists, chemokines. Finally, the Specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the Specification fails to describe the antibodies, agonists, antagonists, chemokines required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.
 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
 
11.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

 
12.  Claims 1-5 and  7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. 8877177 (of record) or WO2011/112873 each  in view of Hashemi et al (Am J Respir Crit Care Med 179; 2009:A4011) or Palchevskiy et al (Fibrogenesis & Tissue Repair 2011,4:10, 1-12) and Sugiyama and Oshikawa.  (Nihon Rinsho. 2002 Sep;60(9):1728-33.  English Abstract.).

US Pat. 8877177 discloses: methods of removing one or more cells expressing a cognate receptor of one or more chemokines from the peripheral blood of a subject, comprising:
providing an apheresis column loaded with a solid support comprising one or more chemokines immobilized directly or indirectly on the support to permit removal of a cell expressing the cognate receptor of the one or more chemokines from the peripheral blood of a subject.; and,
contacting the column with a portion of the subject's peripheral blood, thereby depleting the portion of the subject's peripheral blood of at least one cell expressing a cognate receptor of the one or more chemokines, further comprising infusing the depleted blood to the subject, wherein the cell is a leukocyte selected from the group consisting of a T lymphocyte, monocyte, neutrophil granulocyte, and an eosinophil granulocyte, wherein removing one or more cells expressing a cognate receptor of one or more chemokines from the peripheral blood of a subject is used to treat an inflammatory condition, wherein the one or more chemokine is selected from the group consisting of CCL25, MIP-Ia, MIP-Ib, MCP-I, MCP-2, MCP-3, MCP-4, TARC, MDC, MIP-3, MIP-3a, MIP3b, MIP-4, 1-309, HCC-I, HCC-2, SLC, IL-8, GROa, GROb, GROg, RANTES, NAP-2, ENA78, GCP-2, IP-IO, MIG, I-TAC, SDF, fractalkine, lymphotactin, eotaxin, eotaxin-2, 1-309, and BLC (see issued claim).


The `177 patent teaches that chemokines are a class of cytokine molecules involved in cell recruitment and activation in inflammation. Chemokines cause chemotaxis and activation of various Subpopulations of cells in the immune system. The activity of chemokines is mediated primarily through tight binding to their receptors on the surface of leukocytes.  The `177 patent provides that the invention is based on the realization that the interaction between chemokines and cells expressing their receptors may be exploited for the treatment of inflammatory conditions, in particular chronic inflammatory conditions characterized by increased recruitment of chemokine receptor-expressing cells to the site of inflammation. Thus, the invention serves to reduce the recruitment of inflammatory leukocytes to a site of inflammation, which is caused by induction of high levels of expression of inflammatory chemokines.  This is achieved using Such inflammatory chemokines to capture inflammatory leukocytes from the patient (col., 2, lines 5+)

    PNG
    media_image1.png
    624
    538
    media_image1.png
    Greyscale

The `873 publication teaches and claims systems for treating an autoimmune or inflammatory disease of a subject, comprising:
a vascular access conduit adapted at a first end for removing a body fluid from the subject, the body fluid comprising blood or plasma and a cytokine or a growth factor; a chromatography system comprising a solid substrate and having an inlet end and an outlet end, the substrate having one or more specific binding partners for a cytokine or a growth factor bound thereto, wherein the inlet end of the chromatography system is in fluid communication with a second end of the vascular access conduit;
a fluid return conduit having a first end in fluid communication with the outlet end of the chromatography system and a second end in fluid communication with the vasculature of the subject, wherein the cytokine or growth factor is a chemokine, wherein the cytokine or growth factor is RANTES, wherein the chromatography system comprises a column, and wherein the solid substrate is selected from the group consisting of sepharose, agarose, and silica gel.  Further, the `873 teaches methods for treating an autoimmune or inflammatory disease of a subject, comprising the steps of:
removing a body fluid from the subject, wherein the body fluid comprises blood or plasma and a cytokine or a growth factor;
conducting the body fluid or a fraction thereof to a substrate, the substrate having one or more specific binding partners for the cytokine or the growth factor bound thereto, wherein the body fluid or fraction thereof is placed in contact with the specific binding partners;
returning the body fluid or fraction thereof to the patient after it is placed in contact with the specific binding partners (see published claims).
 The reference teachings differ from the claimed invention only in the recitation that the subject suffering from sarcoidosis (i.e., respiratory condition) in claims 1-2.

 Hashemi et al immune response CC chemokines, CCL5, is associated with pulmonary sarcoidosis.  Hashemi et al teach that pulmonary sarcoid is characterized by an intense mononuclear cell (e.g., lymphocytes and monocytes) infiltration with the formation of non-necrotizing granulomas.  Immune response CC chemokines (MCP-1/CCL2, MIP-1a/CCL3, MIP-1b/CCL4 and RANTES/CCL5) are potent chemoattractants of mononuclear cells, and act through multiple seven transmembrane G coupled receptors (e.g. CCL2 through CCR2, CCL3 through CCR1 and CCR5, CCL4 through CCR5, and CCLS through CCA1, CCR3, CCRS). They hypothesized that multiple CC chemokine ligand biological axes are involved in the formation of non-necrotizing granulomas found during pulmonary sarcoidosis.  Hashemi obtained gronchoalveolar fluid (BALF) from sarcoid patients (n 72) was analyzed at disease diagnosis and compared to healthy controls (n 8). Chemokine levels were measured by ELISA and immunohistochemical staining was performed for CCL2, CCLS, CCRl, CCR2, and CCR5. Hashemi et al show that CCL3 and CCL4 protein levels in BALF from sarcoid patients were not increased compared to controls. However, CCL2 and CCL5 protein levels in BALF from sarcoid patients were markedly elevated from sarcoid patients In comparison to controls. CCL2, CCL5, CCR1 and CCR2 were expressed from epithelioid histiocytes, multi-nucleated giant cells and other inflammatory cell forming the sarcoid non-necrotizing granulomalous lung lesions. CCR5 was only expressed from surrounding an intermixed mast cells involved in non-necrolizing granuloma formations.  Hashemi et al concluded that the data suggest that CCL2 and CCL5 are important in recruiting mononuclear cells that cause sarcoid lung granulomas. Furthermore, CCL5 is importantly in recruiting mast cells that also may be important in granuloma formation during sarcoidosis (abstract).

Palchevskiy et al teaches that CCL2 and CCL5 levels were elevated, and subgroup analysis showed higher levels of both chemokines in all stages of pulmonary sarcoidosis. CCL2, CCL5, CC chemokine receptor type 1 (CCR1), CCR2 and CCR3 were expressed from mononuclear cells (e.g., lymphocytes and monocytes) forming the lung granulomas, while CCR5 was only found on mast cells. Conclusions: These data suggest that CCL2 and CCL5 are important mediators in recruiting CCR1, CCR2, and CCR3 expressing mononuclear cells as well as CCR5-expressing mast cells during all stages of pulmonary sarcoidosis (abstract).  Palchevskiy et al teach that CCL5 protein levels in BALF are elevated in pulmonary sarcoidosis and the cellular sources are mononuclear cells that form the non-necrotizing granulomas (pg. 2, right col., under CCL5 protein levels . . . and Fig. 3).  Palchevskiy et al teach the CCL5 chemotactic activity for mononuclear cells involves three CC chemokine receptors (CCR1, CCR3, and CCR5). Palchevskiy et al teach that CLL5 interact with mononuclear cells expressing specific CC chemokines receptors CCR1, CCR3 and CCR5. They determined what the cellular sources of these receptors were in pulmonary sarcoidosis.   Also they found that epithelioid histocytes, macrophages (i.e., monocytes)  and infiltrating lymphocytes (i.e., T-lymphocytes)  that form the pulmonary sarcoid non-necrotizing granuloma were all expressing CCR1 and CCR3.  Surprisingly, CCR5 was only found on non-necrotizing granuloma infiltrating mast cells.  This suggests that CCL5 involvement in sarcoid granulomatous formation is important for 8877177 and WO2011/112873, lymphocyte as well as mast cell recruitment.  Collectively, with their study demonstrating that CCL5 is altered in all stages of sarcoidosis it is conceivable that CCL5 via its recruitment effect on mononuclear cells, including mast cells, could be a key chemokine that is involved in the continuum of intense inflammatory injury during early stages to the more chronic inflammatory/fibrosis during late stages of pulmonary sarcoidosis (page 9, left col., 1st ¶).  Palchevskiy et al concluded that future prospective studies will be able to determine if the levels of CCL2 and CCL5 are predictive of outcomes and if the combined inhibition of these receptor(s)/ligand(s) interactions may lead to an inhibition of progression or even reversal of this lung disease (page 9, under Conclusions).

Sugiyama et al teaches that in sarcoidosis, unknown antigen(s) causes Th1-mediated granulomatous inflammation with cytokines such as IFN gamma and IL-12, initially.  IL-16, IL-8, IP-10 and RANTES are participated in the accumulation of CD4+ T cell.  For the chemotaxis of macrophages and monocytes, MCP-1, MIP1-alpha and RANTES are participated.  Removal of the causative antigen(s) allows immune-suppressive cytokines such as TGF beta to downregulate the immune response and granuloma formation.  Failure of removal of causative antigen(s) can induce prolonged existence of granuloma and irreversible fibrosis (abstract).

 
Given that  CCL5 (RANTES) is associated with pulmonary sarcoidosis and that multiple CC chemokine ligand biological axes are involved in the formation of non-necrotizing granulomas found during pulmonary sarcoidosis and CLL5 interact with mononuclear cells expressing specific CC chemokines receptors CCR1, CCR3 and CCR5 taught by Sugiyama, Palchevskiy and Hashemi, those of skilled in the art would have had a reason to use the RANTES apheresis as suggested by Sugiyama to remove one or more cells expressing a cognate receptor CCR1 from the peripheral blood of a subject in a method of inhibition of progression or reversal of sarcoidosis.  A person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of a circulating CCL5/RANTES directly implicated in the mechanism of sarcoidosis would be a natural target against which to direct immobilizing RANTES on apheresis system, as suggested both by  patent 8877177 and WO2011/112873. In view of the known utility of receptor-ligand interaction in treating disease would be an obvious, significant and promising direction in the development of therapies for the treatment of sarcoidosis.  

The patent 8877177 and WO2011/112873 teaching of removing one or more cells expressing a cognate receptor of one or more chemokines from the peripheral blood of a subject  in view of the known utility of removing one or more cells expressing a cognate receptor of one or more chemokines from the peripheral blood of a subject is used to treat an inflammatory condition as taught by 8877177 and WO2011/112873  would be an obvious, significant and promising direction in the development of therapies for the treatment of sarcoidosis.  

Claim 3 is included because both the instant claim and the prior art teaches the same chemokine, i.e., RANTES/CCL5, as the binding reagent. 


Claim 7 is included since the removal step take place in the peripheral blood expressing CCR1 using CCL5/RANTES, being monocytes, eosinophils or T-lymphocytes is considered inherent properties because these cells express CCR1.  In addition, Palchevskiy and Hashemi teach the specific cells.

Claim 9 is included because a person having ordinary skill in the art would have found it obvious to determine the optimum subject blood percentage to be applied to the column to prevent mononuclear cell infiltration involved in the formation of non-necrotizing granulomas of result-effective variables known in the art.   "[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215,219 (CCPA 1980).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

 
13.  No claim is allowed.

14.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

 (i) Petrek et al. CC and C chemokine expression in pulmonary sarcoidosis.  Eur Respir J 2002; 20: 1206–1212.  

Petrek et al teach that RANTES, associated with the development of alveolitis in sarcoidosis and their expression parallels the disease course.


15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 28, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644